Title: To Thomas Jefferson from Edward Thornton, 8 June 1803
From: Thornton, Edward
To: Jefferson, Thomas


          
            Wednesday Noon. 8 June 1803
          
          Mr Thornton presents his respectful compliments to the President, and proposes to have the honour of waiting on him this evening for the purpose of receiving his orders.—
          
          In the mean time he begs to inform him that Mr Parkyns was some months ago at Halifax in Nova Scotia, where he had resided for a year or two before: but from Mr T.’s having received no answer to several letters addressed to him, he concludes that Mr Parkyns returned to England on the death of his father.
        